DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The disclosure is objected to because of the following informalities: The title of the invention is not descriptive of the invention and should be technically accurate in such a way as to clearly convey what Applicant considers to be the novelty and assist readers in deciding whether there is a need for consulting the full patent text for details.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehra; Pankaj et al. (US 20180121121 A1) and Flynn; David et al. (US 20100211737 A1).

Regarding claim 1, Mehra discloses a controller for controlling a nonvolatile memory device, the controller configured to: perform a sync-up operation of transmitting a logical-to-physical (L2P) map segment to a host to update the L2P map segment stored in a host memory included in the host when a map data changing event occurs [¶0158: the host synchronizes its address translation tables with the updated L2P cache stored in the local memory of the controller, the controller sends the updated L2P cache entries to the host system].
Mehra does not explicitly disclose a register the L2P map segment transmitted to the host and time information at which the sync-up operation is performed in a sync-up management list, calculate a sync-up period based on the time information, and perform the sync-up operation on an L2P map segment having a sync-up period greater than a threshold time, among L2P map segments registered in the sync-up management list.
Flynn, however, discloses register the L2P map segment transmitted to the host and time information at which the sync-up operation is performed in a sync-up management list [¶0200: the controller uses data block usage information to synchronize the mapping of logical block addresses in the logical-to-physical layer to the mapping maintained by the storage client], calculate a sync-up period based on the time information, and perform the sync-up operation on an L2P map segment having a sync-up period greater than a threshold time, among L2P map segments registered in the sync-up management list [¶0229, 0230: initiate block synchronizer in response to predetermined events at a predetermined time interval; the block synchronizer facilitates synchronization of the storage manager’s data block information and the storage controller’s data block information including physical block allocation mappings managed by the storage controller and the logical block allocation mappings].  

 	Regarding claim 10, the rationale in the rejection of claim 2 is herein incorporated.
 	Regarding claim 11, the rationale in the rejection of claim 3 is herein incorporated.
 	Regarding claim 12, the rationale in the rejection of claim 4 is herein incorporated.
 	Regarding claim 13, the rationale in the rejection of claim 5 is herein incorporated.
 	Regarding claim 14, the rationale in the rejection of claim 6 is herein incorporated.


Regarding claim 16, the rationale in the rejection of claim 8 is herein incorporated.
 	Regarding claim 17, the rationale in the rejection of claim 1 is herein incorporated.
 	Regarding claim 18, the rationale in the rejection of claims 2 and 3 is herein incorporated.
 	Regarding claim 19, the rationale in the rejection of claim 5 is herein incorporated.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koo; Duck-Hoi et al. (US 10725910 B2) discloses caching write data and map data corresponding to the write data and flushing map segment when a size of the cached map is equal to a segment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   March 12, 2021                                           By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246